United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                   No. 08-2261
                                   __________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
                                       *
Michael J. Alexander,                  *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: January 15, 2009
                                Filed: July 20, 2009
                                 ___________


Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

SHEPHERD, Circuit Judge.

      Michael Alexander appeals the district court’s1 denial of his motion to
suppress evidence that he received and possessed child pornography in violation of
18 U.S.C. § 2252(a)(2) and 2252(a)(4). We affirm.




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
                                         I.

       On October 14, 2006, a 31-year-old woman, JC, contacted the Kansas City,
Missouri, police department (“KCPD”) and informed them that the appellant,
Michael Alexander, had secretly videotaped her and other women while engaged in
consensual sexual activity with himself. JC stated that she learned about the secret
videotapes from Alexander’s then-girlfriend, ES, who discovered the tapes and
video equipment in Alexander’s home.2 On the next day, Detective Catherine
Johnson took a written statement from ES concerning what she had discovered. ES
told Det. Johnson that, after she discovered a hidden camera in Alexander’s
bedroom, she watched several videocassettes and DVDs located in his armoire.
The VHS tapes contained depictions of women, including JC, having sex in the
bedroom and naked in the backyard in and around Alexander’s hot tub. ES also
informed Det. Johnson that she watched some DVDs that contained images of the
hot tub without anyone in it. ES subsequently found another camera hidden above
Alexander’s hot tub.

       Based on the information provided by JC and ES, police obtained a warrant
to search Alexander’s residence for evidence of invasion of privacy. The warrant
included within the items to be searched “[d]igital storage devices consisting of all
such equipment designed to collect, analyze, create, display, convert, conceal, or
transmit electronic, magnetic, optical, or similar computer impulses or data, to
include but . . . not limited to desktop/laptop/handheld computers . . . .” It also
included storage devices such as hard drives and floppy disks, “still photos,
negatives, videotapes, DVDs, films, undeveloped film” and any documents relating
to the victims.

      During the execution of the search warrant, police arrested Alexander. In


      2
       The names of JC and ES have been redacted.

                                         -2-
the course of the search, police found an email printout confirming a subscription
to a child pornography website in an envelope in a desk in Alexander’s office.
Images of child pornography, some of which contained addresses for child
pornography websites printed on them, were found in Alexander’s attic.
Additionally, police seized a laptop computer, a digital camera, TVs, and VCRs.

       Alexander was taken to the police station, where he waived his Miranda3
rights. After being shown the images found in his attic, he admitted that they were
his but claimed that he viewed them as art and not pornography. Alexander
acknowledged, however, that most people would not view the images in the same
way.

       Police then gave the computer and digital camera to Detective Brian Roach,
the computer forensic analyst for the KCPD, to review the items for invasion-of-
privacy violations. Det. Roach advised that, if he discovered child pornography, he
would ask the detectives to get a second search warrant. Early during his search,
Det. Roach discovered child pornography, stopped his review, and directed the
other officers to get a second search warrant. The second warrant authorized the
search of the already seized items for child pornography and authorized a second
search of Alexander’s home for evidence of the same. During the second search of
Alexander’s residence, police seized various items, including additional VHS tapes
and photographs.

       Alexander was indicted on eight counts of receiving child pornography over
the Internet in violation of 18 U.S.C. § 2252(a)(2) and one count of possession of
child pornography in violation of 18 U.S.C. § 2252(a)(4). He then moved to
suppress the evidence on various grounds. First, he argued that Missouri’s
invasion-of-privacy statute does not prohibit the secret recording of a sexual


      3
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                        -3-
encounter in which the recording party is a participant. Thus, according to
Alexander’s argument, if the magistrate had been informed by Det. Johnson that
Alexander was present in some of the recordings discovered by ES, the magistrate
would have known that no crime had been committed and that police lacked
probable cause to search his home. Second, Alexander argued that the first warrant
was overbroad because it permitted the seizure of all forms of electronic media as
well as all photographs. Third, he contended that police unconstitutionally
expanded the scope of their search after the discovery of child pornography during
the execution of the first search warrant. Fourth, he claimed that the warrant was
so defective that no officer could have in good faith relied on the warrant. Finally,
he sought suppression of the items seized pursuant to the second search warrant
and suppression of his statements to police as fruits of the poisonous tree. The
district court rejected all of these arguments. After entering a conditional guilty
plea reserving his right to appeal the denial of his suppression motion, the court
sentenced him to 72 months imprisonment.

                                         II.

       “We review the district court’s factual determinations in support of its denial
of a motion to suppress for clear error and its legal conclusions de novo.” United
States v. Clarke, 564 F.3d 949, 958 (8th Cir. 2009) (quotation omitted).
Alexander’s appeal lives or dies on the validity of the search executing the first
warrant. Only if the warrant was not supported by probable cause and overbroad,
or if officers unlawfully expanded the search beyond the scope permitted by the
warrant, can Alexander hope to get his poisonous-tree argument off the ground and
obtain suppression of the child pornography evidence.

       The first warrant was valid in all respects. “Probable cause has been shown
if the warrant application and affidavit describe circumstances showing a fair
probability that contraband or evidence of a crime will be found in a particular

                                         -4-
place.” United States v. Hart, 544 F.3d 911, 914 (8th Cir. 2008) (quotation
omitted), cert. denied, 129 S. Ct. 2069 (2009). “A search warrant may be
invalidated because of omitted facts if (1) the police omitted facts with the intent to
make, or in reckless disregard of whether they thereby made, the affidavit
misleading and (2) the affidavit, if supplemented by the omitted information would
not have been sufficient to support a finding of probable cause.” Id. (quotation
omitted).

       Alexander alleges that Det. Johnson intentionally or recklessly omitted the
fact that he appeared in some of the secretly recorded videos engaged in sexual acts
with some of his victims. This omission was material, he contends, because the
Missouri invasion-of-privacy statute, Mo. Rev. Stat. § 565.252, only prohibits the
filming of a nude person against his or her consent when that person has a
reasonable expectation of privacy. Missouri law defines “[p]lace where a person
would have a reasonable expectation of privacy” as “any place where a reasonable
person would believe that a person could disrobe in privacy, without being
concerned that the person’s undressing was being viewed, photographed or filmed
by another[.]” Mo. Rev. Stat. § 565.250. According to Alexander, whenever a
person undresses in front of another, that person forfeits any reasonable
expectation of privacy he or she might have. Thus, under this view, if Det.
Johnson had revealed in her warrant application that Alexander was shown
together with his victims in a state of nudity and engaged in sexual acts, the
magistrate would have realized that probable cause was lacking because no crime
had been committed.

      Alexander relies on inapposite cases to make this argument. For instance, he
claims that People v. Drennan, 101 Cal. Rptr. 2d 584 (Cal. Ct. App. 2000), held
that California’s privacy statute does not prohibit the video recording of someone
engaged in sexual acts without that person’s consent. However, Drennan held that
the California eavesdropping statute did not prohibit such conduct because another

                                          -5-
statute, functionally identical to the Missouri invasion of privacy law at issue here,
expressly prohibits the surreptitious recording of someone in any “area in which
the occupant has a reasonable expectation of privacy . . . .” Id. at 590 (comparing
Cal. Penal Code § 647(k) (2000) (current version at Cal. Penal Code § 647(j)),
which prohibits the viewing or visual recording of someone in an area of privacy
without his or her consent, with Cal. Penal Code § 632(a), which prohibits
eavesdropping upon confidential communications) (original in italics). Thus,
Drennan states that Alexander’s conduct would be prohibited under the California
invasion of privacy statute, and, by implication, Mo. Rev. Stat. § 565.252.

       Alexander also relies on Fourth Amendment cases that refused to suppress
the surreptitious recordings of conversations during a criminal investigation. See
United States v. White, 401 U.S. 745, 751-52 (1971) (holding that defendant had
no reasonable expectation of privacy in not being electronically monitored when
discussing criminal matters with a government informant); United States v.
Corona-Chavez, 328 F.3d 974, 980-81 (8th Cir. 2003) (holding that defendant had
no reasonable expectation of privacy in a hotel room where an undercover
informant consented to the recording of a drug deal). The prima facie difference
between the furtive eavesdropping upon criminal conversations to which
government informants are a party and the secret recording of a person in a state of
nudity or engaged in sexual activity casts doubt on the relevance of these cases to
the interpretation of the Missouri privacy law. In any event, it is for the Missouri
Supreme Court, not this court, to decide whether “reasonable expectation of
privacy” under the Fourth Amendment is relevant to interpreting that phrase in the
Missouri privacy statute. Additionally, although the Missouri Supreme Court has
not ruled on the meaning of “reasonable expectation of privacy” in sections
565.250 and 565.252, at least one other court has rejected this reading of a
comparable invasion-of-privacy statute. See State v. Jahnke, 762 N.W.2d 696, 700
(Wis. Ct. App. 2008), review denied by, 765 N.W.2d 578 (Wis. 2009) (“It is one
thing to be viewed in the nude by a person at some point in time, but quite another

                                         -6-
to be recorded in the nude so that a recording exists that can be saved or distributed
and viewed at a later time.”).

       More fundamentally, however, Alexander’s statutory interpretation
argument is beside the point because a magistrate reviewing a warrant application
is charged with the duty of determining whether a “fair probability that contraband
or evidence of a crime will be found in a particular place.” Hart, 544 F.3d at 914
(quotation omitted). Indeed, “[i]t is not necessary for an affidavit to include the
name of the specific crime alleged.” United States v. Summage, 481 F.3d 1075,
1078 (8th Cir. 2007), cert. denied, 128 S. Ct. 875 (2008). “Rather, only a
probability of criminal conduct need be shown.” Id. (quotation omitted). Absent a
contrary ruling by a controlling authority, a neutral magistrate could reasonably
assume that one does not sacrifice his or her privacy interest to the entire world
whenever one permits another to view himself or herself in the nude. Thus, even
if Det. Johnson had supplemented the affidavit with the information that Alexander
was present in the secretly recorded videos, probable cause would have remained.

       Alexander also argues that the warrant was facially overbroad and that the
execution of the search exceeded the warrant’s scope when law enforcement began
looking for evidence of child pornography. Alexander’s overbreadth challenge is
based on his argument that there was no evidence that his computer was used in
making the surreptitious recordings and no probable cause to seize his photographs
because they depicted adult women. “[T]here must be evidence of a nexus
between the contraband and the place to be searched before a warrant may properly
issue . . . .” United States v. Tellez, 217 F.3d 547, 550 (8th Cir. 2000). “Judges
may draw reasonable inferences from the totality of the circumstances in
determining whether probable cause exists to issue a warrant . . . .” Summage, 481
F.3d at 1078 (quotation omitted).

      With regard to the computer, Alexander bases his argument on the fact that

                                         -7-
ES only found depictions of nudity or sexual activity recorded on VHS cassette
tapes. Since VHS is a non-digital format, he argues, there was no probable cause
to justify searching his computer and other digital devices. Alexander’s argument
ignores the fact that Det. Johnson stated in her warrant application that Alexander
had, on one occasion, used a digital camera to photograph JC performing oral sex
without her consent and ES had observed recordings of the hot tub, albeit without
any people depicted therein, on DVDs found in Alexander’s bedroom. Given the
surrounding circumstances, it was a fair inference that illicit recordings of people
in a state of nudity or sexual activity would be found stored on digital devices,
including the computer where evidence of child pornography was discovered. See
United States v. Flanders, 468 F.3d 269, 271-72 (5th Cir. 2006) (use of digital
camera to photograph naked child supported probable cause to search computer).

       Similarly, Alexander argues that his photographs were improperly seized
because they depict adult women and, therefore, are not evidence of criminal
activity.4 Although the photographs depict adult women, the first warrant was
issued on suspicion of secretly recording his guests, and the photographs show
women in various states of undress. Any photographs of nude or partially nude
women were relevant to the search. Furthermore, it would have been difficult, and
possibly more intrusive to Alexander’s privacy, for law enforcement to conduct an
on-site review of each of more than 600 photographs to determine whether they
were evidence of illegal conduct. See Summage, 481 F.3d at 1079 (“As a practical
matter, it is frequently difficult, and often times more intrusive to an individual’s
privacy, to perform an on-site review of certain items.”); United States v. Horn,
187 F.3d 781, 788 (8th Cir. 1999) (holding that, because police “could not
practically view more than 300 videos at the search site,” they did not exceed scope

      4
       Because we hold that the warrant was supported by probable cause and not
overbroad, we need not address Alexander’s argument that the good-faith exception
to the warrant requirement, as articulated in United States v. Leon, 468 U.S. 897
(1984), should not apply here.

                                         -8-
of warrant when they seized 300 videos to be viewed elsewhere).

       Next, Alexander argues that police unlawfully expanded the scope of the
invasion-of-privacy search into a search for child pornography. This claim is
without merit. Under the plain-view doctrine, police are permitted “to seize
evidence without a warrant when (1) the officer did not violate the Fourth
Amendment in arriving at the place from which the evidence could be plainly
viewed, (2) the object’s incriminating character is immediately apparent, and (3)
the officer has a lawful right of access to the object itself.” United States v.
Weinbender, 109 F.3d 1327, 1330 (8th Cir. 1997) (quotation omitted). Alexander
does not argue that police searched any area of his home not permitted by the
search warrant. Thus, he concedes that police were lawfully present in each area
where they found evidence of child pornography. Furthermore, the criminal
character of photographs of underage children, on which were printed the
addresses of child pornography websites and which were accompanied by an email
printout confirming a subscription to a child pornography website, was
immediately apparent. See United States v. Carey, 172 F.3d 1268, 1272 (10th Cir.
1999) (incriminating nature of photographs depicting children engaged in sexual
acts was immediately apparent). Therefore, these items were lawfully seized
pursuant to the plain-view exception to the warrant requirement.

      Finally, Alexander’s arguments for the suppression of evidence seized
during the execution of the second search warrant and the statements he made
while in police custody also fail. The discovery of child pornography during the
search for evidence of privacy invasion supplied ample probable cause for a
warrant to conduct further searches of Alexander’s home, computer, and digital
camera. As the first search was valid, there is nothing to taint the second search.
Similarly, because there was no prior illegality, the statements Alexander made
while in custody were likewise untainted.



                                         -9-
                               III.

Accordingly, we affirm the judgment below.




                               -10-